PER CURIAM:
Eugene E. Cooper seeks to appeal the district court’s order denying his motion for clarification of the denial of a sentence reduction for substantial assistance. In criminal cases, the defendant must file the notice of appeal within ten days after the entry of judgment. Fed. R.App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or good cause, the district court may grant an extension of up to thirty days to file a notice of appeal. Fed. R.App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.1985).
The district court entered its order on February 20, 2008. Cooper’s undated notice of appeal was received by this court on March 24, 2008, after the ten-day period expired but within the thirty-day excusable neglect period. See Fed. R.App. P. 4(d) (addressing notice of appeal mistakenly filed in appellate court). Because the notice of appeal was filed within the excusable neglect period, we remand the case to the district court for the court to determine whether Cooper has shown excusable neglect or good cause warranting an extension of the ten-day appeal period. The record, as supplemented, will then be returned to this court for further consideration.

REMANDED.